CALDECOTT, P. J.
I dissent.
An appeal was filed with respondent appeals board on the grounds that the department’s decision was not supported by the findings and the findings were not supported by substantial evidence in the light of the whole record.
The jurisdiction vested in the appeals board in reviewing decisions of the department as prescribed by article XX, section 22 of the California *379Constitution, and section 23084 of the Business and Professions Code, is limited to the following grounds as set forth in the aforesaid constitutional provisions: “When any person aggrieved thereby appeals from a decision of the department ordering any penalty assessment, issuing, denying, transferring, suspending or revoking any license for the manufacture, importation, or sale of alcoholic beverages, the board shall review the decision subject to such limitations as may be imposed by the Legislature. In such cases, the board shall not receive evidence in addition to that considered by the department. Review by the board of a decision of the department shall be limited to the questions whether the department has proceeded without or in excess of its jurisdiction, whether the department has proceeded in the manner required by law, whether the decision is supported by the findings, and whether the findings are supported by substantial evidence in the light of the whole record.”
Section 23084 of the Business and Professions Code provides in part as follows: “The review by the board of a decision of the department shall be limited to the questions:
“(c) Whether the decision is supported by the findings.
“(d) Whether the findings are supported by substantial evidence in the light of the whole record.”
The board ordered that the decision of the department be reversed. The department then applied to this court for a writ of review. (Bus. & Prof. Code, § 23090.)
Section 23090.2 provides in part as follows: “The review by the court shall not extehd further than to determine, based on the whole record of the departmfeht as certified by the board, whether:
“(c) The decision of the department is supported by the findings.
“(d) The findings in the department’s decision are supported by substantial evidence in the light of the whole record.” I now turn to a review of the findings.
*380The department’s denial of this application for a license was based on the ground that it would be contrary to section 66, title 4 of • the California Administrative Code. Section 66 provides that no license shall be issued on any premises for which a license has been denied for reasons pertaining to the premises unless one year has elapsed from the date of the denial. This is the only ground stated for denial in the decision.
The reasons for denial of the previous application were “(1) issuance of the license would aggravate an existing police problem; (2) issuance of the license would result in or add to an undue concentration of licenses.” A hearing was not requested so no evidence was presented to support these reasons and no findings were made.
There is no question that the findings in the present case are sufficient on the issue that a previous application was denied within one year. However, there is no finding that the issuance of a license would aggravate an existing police problem or would result in an undue concentration of licenses. The findings do state that the proposed premises are situated within a “police problem area.” Finding of fact (3) states that it is not established that the reasons which caused the denial of the previous application “mentioned in Finding (1)” no longer exist. Yet, as stated above, finding (1) does not mention the reasons for denial, namely, aggravation of a police problem or undue concentration of licenses.
The insufficiency of the findings is not a mere technical defect. The record shows that a license was issued to other premises within the police problem area; so the department apparently distinguished between the terms “aggravation of a police problem,” and “police problem area.” The opinion of the board points out that “the fact that a proposed premises is located in a police problem area is not, by itself, a sufficient basis for denial of a license; it must be established, as acknowledged by section 66, that the proposed premises, if licensed, would aggravate an existing police problem.”
Furthermore, the record shows that the premises were licensed from 1949 to 1969 and from 1969 to 1973. During this period there was only one accusation filed (1956) and one revocation (1974). Whether this evidence would be sufficient to support a finding of “aggravation of a police problem” I need not determine. The department apparently did *381not think it would; it did not make such a finding in its decision. The findings are thus insufficient to support the decision of the department. I would reverse the decision of the department.
Respondent’s petition for a hearing by the Supreme Court was denied May 31, 1978.